
	

113 HR 987 IH: TANF Extension Act of 2013
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 987
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Reichert
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend the program of block grants to States for
		  temporary assistance for needy families and related programs through December
		  31, 2013.
	
	
		1.Short titleThis Act may be cited as the
			 TANF Extension Act of
			 2013.
		2.Extension of the
			 temporary assistance for needy families program and related programs through
			 December 31, 2013Activities
			 authorized by part A of title IV and section 1108(b) of the Social Security Act
			 (other than under section 403(b) of such Act) shall continue through December
			 31, 2013, in the manner authorized for fiscal year 2012, and out of any money
			 in the Treasury of the United States not otherwise appropriated, there are
			 hereby appropriated such sums as may be necessary for such purpose. Grants and
			 payments may be made pursuant to this authority on a quarterly basis through
			 the first quarter of fiscal year 2014 at the level provided for such activities
			 for the corresponding quarter of fiscal year 2012.
		3.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
